JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellants. See Fed. R.App.- P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motions for judicial notice filed on January 23, February 4, and February 19, 2015, it is
ORDERED that the motion for judicial notice filed on January 23, 2015 be dismissed as moot. Appellant Van Allen asserts that his proffered $455 filing fee was improperly rejected as insufficient, but he has been granted leave to proceed infor-ma pauperis on appeal. It is
FURTHER ORDERED that the motions for judicial notice filed on February 4 and February 19, 2015 be denied. Appellants have not shown that the material concerning which they seek judicial notice is relevant to this case.
FURTHER ORDERED AND ADJUDGED that the district court’s orders filed on June 16 and November 10, 2014 be affirmed. Appellants have not established any error in the district court’s rulings in their vague and eonclusory brief.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en bane. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.